April 16, 1957
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations
We have received from the honorable house of representatives a resolution requesting, in accordance with the pro*320visions of section 2 of article XII of amendments to the constitution of this state, our written opinion upon the following question:
“Is a person who by reason of age or physical disability residing at a state institution a pauper as set forth in article XXIV of the amendments to the constitution?”
When this request was received two of the justices by reason of serious illness were unable to give it their personal attention, and before anything further could be done by the other justices the house of representatives had adjourned until the January session 1956. In the circumstances, there being no compelling reason for action on the request at that time and there being an accumulation of litigated cases awaiting decision, the justices devoted all their efforts to the disposition of those cases as the court’s most pressing duty during the remainder of the term.
When the court reconvened in October 1955 the two justices who were ill continued in that condition and it gradually became apparent that they would not resume their duties. It was thought inadvisable for the other three justices to give their opinion upon the question, since in a matter of this kind it is highly desirable that all the justices should participate in the consideration of the question and if possible draft an opinion thereon in which all concur. Accordingly it was hoped that when the places of the two' justices who were ill were filled this situation would be so far corrected that, before the house of representatives adjourned its January session 1956, an opinion signed by all the justices could be given.
However, when that session convened it developed that not only would the two justices who were ill retire but one of the other three justices would also retire. As a result, a considerable number of cases which had been heard and were awaiting decision had to be reargued before the court as newly constituted. Thus it was not possible for the justices to give their attention immediately to any matters *321other than the cases pending before the court. When it was possible to devote the necessary time to the instant question the house of representatives had adjourned sine die.
In such circumstances the question had become moot. See To Certain Members of the Senate in the General Assembly, 58 R. I. 142. When the honorable house of representatives as presently organized first convened in January 1957 we assumed, in the absence of a renewal of the request for an opinion made by its predecessor, that it was not interested in the question which had been propounded. If such assumption is incorrect the honorable house of representatives may resubmit such request and it will receive our consideration, if not before adjournment of the present session at least when the honorable house convenes for its January session 1958.
Francis B. Condon
Thomas H. Roberts
Harold A. Andrews
Thomas J. Paolino